Citation Nr: 1523025	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  09-00 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for cluster headaches on an extraschedular basis.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from December 1992 to April 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Cleveland, Ohio, regional office (RO) of the Department of Veterans Affairs (VA).  In that action, the RO increased the rating for cluster headaches from 0 to 30 percent disabling.  The Veteran argued that he was entitled to a 50 percent evaluation and appealed.  

In March 2013, the Board granted a 50 percent rating but found that referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation was not required.  The Veteran appealed this finding to the United States Court of Appeals for Veterans Claims (Court). 

In an October 2014 memorandum decision, the Court set aside the portion of the March 2013 Board decision concerning referral for extraschedular consideration and remanded the matter for further development and readjudication.  


FINDING OF FACT

The Veteran's cluster headaches are productive of an exceptional disability picture, but do not exhibit additional related factors such as marked interference with employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for referral of the Veteran's claim for an increased evaluation in excess of 50 percent for cluster headaches to the Under Secretary for Benefits or the Director of Compensation and Pension Service for extraschedular evaluation have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b), 4.20, 4.124a, Code 8100 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2014).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was provided with complete VCAA notification in a May 2007 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided prior to the initial adjudication of his claim.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his headache disability.  These examinations address not only the rating criteria but also discuss the impact of his headaches on his employment.  The Veteran has also submitted private medical records that show ongoing treatment of his headaches.  These records also discuss the effect of his disability at his job.  His private doctor has submitted a statement that specifically discusses the impact of the Veteran's headaches on his employment.  The Veteran was scheduled for a hearing before a Veterans Law Judge, but he withdrew his request in February 2013.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Extraschedular

The Veteran's service connected disability, cluster headaches, is not listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  His cluster headaches have been rated under the rating criteria for migraine headaches.  

Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are evaluated as 50 percent disabling.  This is the highest schedular rating.  38 C.F.R. § 4.124a, Code 8100.  

The March 2013 Board decision awarded the 50 percent evaluation under the rating criteria for migraines.  It also noted that there are no alternate diagnostic codes that would be appropriate for consideration.  The Court did not disturb this portion of the Board's decision.  

The Board also considered whether the Veteran was entitled to an extraschedular evaluation for his cluster headaches.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

The Board noted that under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  The March 2013 Board decision determined that as the first two steps were not met, there was not basis to proceed to the third step of referring the case for extraschedular consideration.  

Basically, the Court found fault with the Board's analysis for two reasons.  First, the Court found that the Board did not provide adequate reasons or bases for explaining how the symptoms of his cluster headaches were contemplated by the scheduler criteria.  Specifically, the Court noted that the Veteran's headaches are productive of many symptoms that are not listed in the rating criteria.  Furthermore, his medication produces adverse side effects, which were not addressed.  Second, the Court found that the Board did not provide adequate reasons and bases to explain the conclusion that the Veteran's headaches did not cause marked interference with employment.  

The Veteran's cluster headaches are productive of symptoms that are not contemplated by the rating criteria for migraines.  The June 2007 VA examination reports that headache symptoms include watery discharge from the left nares, uncontrolled tearing from the left eye, and extreme left eye pain.  The Veteran also reported that he feels off balance during a headache.  His mood would change in that he would become agitated and fidgety.  Furthermore, if a headache occurred while driving he would feel the need to move his arms and legs.  The Veteran reported similar symptoms at the June 2012 VA examination, where he also noted that the injectable medication he used for his headaches resulted in symptoms that included chest constriction, and hot flashes with tingling in his chest and legs.  Even when the Board considers that the Veteran's disability is being rated by analogy, these symptoms are beyond those contemplated in the criteria for migraine headaches.  See 38 C.F.R. § 4.124a, Code 8100.  The first step has been met.  

The remaining question is whether the disability picture exhibit other related factors such as marked interference with employment or frequent hospitalizations. 

There is no evidence, and the Veteran does not contend, that his cluster headaches have required any hospitalizations.

The regulation does not include a definition of "marked interference with employment".  See 38 C.F.R. § 3.321(b)(1).  Case law also provides little guidance in this regard.  Cf. Thun or in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  

The criteria for the 50 percent evaluation currently assigned for the Veteran's cluster headaches contemplate "severe economic inadaptability".  See 38 C.F.R. § 4.124a, Code 8100.  Therefore, in this case "marked interference with employment" clearly must contemplate a higher degree of impairment than that of the "severe economic inadaptability" for which the Veteran is currently compensated.  

The current evidence pertaining to the Veteran's headaches and how they impact his employment includes the report of a June 2007 VA examination for headaches.  The examination report states that the Veteran had been working as an IT worker for the past 14 months.  He had not had to leave work during a headache in this job because he is able to sit in his office and wait for the headache to resolve.  The examiner noted that the Veteran had previously operated a cement truck but had lost that job due to his headaches.  The Veteran had also attempted to join the Reserves in 2002 but his enlistment had been denied due to uncontrolled headaches.  This report is supported by a November 2004 private medical record that shows the Veteran was driving a cement truck.  An August 2005 record from the same private examiner states that the Veteran was still working as a contractor for Honda.  It follows that the Veteran lost his job as a cement truck operator sometime between November 2004 and August 2005.  It also follows from this and the evidence discussed below that the Veteran has been employed at his current job since at least August 2005, which is longer than the 14 months noted by the examiner.  The Board notes that the date of his lost job and the denial of enlistment into the reserves were more than a year prior to the date recognized as the date of the claim for increase.

In the January 2009 substantive appeal, the Veteran stated that he was currently employed by Honda as a contractor.  He said he was able to work flex time around his headaches.  The Veteran added that "If I was a normal employee my headaches would certainly interfere with my work."  

A February 2009 letter from the Veteran's private examiner described his headaches as debilitating.  He added that fortunately for the Veteran, he worked flex hours at Honda.  Otherwise, his job would certainly be in jeopardy and very likely lost due to his chronic headaches.  

The Veteran underwent a second VA examination for headaches in June 2012.  He reported having to leave his work station at least 10 times a month due to intense headaches.  The Veteran would take an over the counter medication to cut the edge off the pain, but would not use his injectable medication at work due to its side effects.  It would take between 30 minutes to an hour before his medication allowed him to return to his work station.  The examiner added that the Veteran had flex hours at work and so had not missed any work days, but his job was impacted as a result of daily pain that interfered with his work flow.  

The Veteran also points out that he was denied enlistment into the Reserves and that he lost a job as a cement truck operator.  The evidence also establishes; however that he has been employed at his current job since at least August 2005.  This encompasses the entire period on appeal.  

During the appeal period at the Veteran's current job, the evidence shows that he has experienced daily headaches, and that his headaches are severe enough that he has to leave his work station approximately 10 times each month.  However, the evidence shows that he is able to work flex time and that because of this has not missed a day of work due to headaches.  Furthermore, even when he has to leave his work station those 10 times a month, he is generally able to return within 30 minutes to an hour.  The June 2012 examiner stated that this interfered with the Veteran's work flow, and the Board agrees that his headaches clearly interfere with work.  However, severe economic inadaptability is already contemplated by the 50 percent rating, and the Board is unable to find that having to leave the work station for up to an hour 10 times a month without missing full days of work rises to marked interference with employment beyond that is beyond severe economic inadaptability.  

The Board acknowledges the February 2009 medical opinion that but for his ability to work flex time, he would be in danger of losing his job.  The Board has no basis to dispute this argument.  However, the fact remains that the Veteran has been and continues to be able to work flex time, and because of this he does not miss work days and is able to wait for headaches to pass or leave his work station as needed.  If his circumstances were to change, then he is free to submit a new claim for an increased evaluation.  But based on the current evidence, the Veteran's cluster headaches do not result in marked interference with employment.  The second step of Thun has not been met, and referral of this case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration is not required. 

In reaching this decision, the Board has finds that the relevant evidence is not in equipoise, and there is no basis on which to give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an increased rating for cluster headaches on an extraschedular basis is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


